DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui).

Regarding claim 22, Moussaoui discloses a Package Structure (PS), comprising:
a bottom package (see package/module 506/206 in Fig. 5/2; para 0014, 0023) comprising: 
a substrate layer having a top surface and conventional metal contact pad/trace (shown as metallization trace/pad on a bottom portion in 506 comprising one of conventional printed circuit board/PCB substrate layer therein  having the metal contact pad/trace thereon on a top surface of the one of the PCB substrate layer, the contact pads/traces not numerically referenced in Fig.5, the PCB substrate layer at the bottom portion of 506  not shown in Fig. 5- for example, see similar PCB substrate layer 102 shown in Fig. 2; see para 0023) on the top surface; and 
a molded layer (see encapsulation/package layer 506/112 in Fig. 5/2; para 0013, 0023) over the top surface of the substrate layer, a hole formed at least partially through the molded layer to expose the metal contact pad (see via holes 544/548 connected to respective conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023); and 
an upper device mounted over the molded layer, the upper device having at least one component and a lead (see 504 and 532/534 respectively in Fig. 5; para 0023) coupled to and extending away from the at least component towards the substrate layer, the lead being inserted through the hole (see 532/534, 544/548 and the respective traces/pads respectively in Fig. 5) to electrically or thermally connect to the metal contact pad                                                                       
(Fig. 2, 5). 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-4 and 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui) in view of Meyer et al., (US Pat. Appln. Pub. 2014/0264914, hereinafter Meyer).

A.	Regarding claim 2, Moussaoui discloses a Package Structure (PS), comprising:
a bottom package (see package/module 506/206 in Fig. 5/2; para 0014, 0023) comprising: 
a substrate layer having a top surface and conventional metal contact pad/trace (shown as metallization trace/pad on a bottom portion in 506 comprising one of conventional printed circuit board/PCB substrate layer having the metal contact pad/trace thereon on a top surface of the one of the PCB substrate layers, the contact pads/traces not numerically referenced in Fig.5, the PCB substrate layer at the bottom portion of 506 not shown in Fig. 5- for example, see similar PCB substrate layer 102 shown in Fig. 2; see para 0023) on the top surface; and 
a molded layer (see encapsulation/package layer 506/112 in Fig. 5/2; para 0013, 0023) over the top surface of the substrate, a hole formed at least partially through the molded layer to expose the metal contact pad (see via holes 544/548 connected to respective conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023); and 
an upper device mounted over the molded layer, the upper device having at least one component and a lead (see 504 and 532/534 respectively in Fig. 5; para 0023) coupled to and extending away from the at least component towards the substrate, the lead being inserted through the hole (see 532/534, 544/548 and the respective traces/pads respectively in Fig. 5) to electrically or thermally connect to the metal contact pad                                                                       
(Fig. 2, 5). 
Moussaoui does not explicitly teach the hole being laser-drilled.
	Meyer teaches a molded PS having conventional laser-drilled via holes through an encapsulated/ molded layer (35 and 21’ respectively in Fig. 2-3; para 0039) providing the desired via dimensions and profile.   
	Moussaoui and Meyer are analogous art because they are directed to Semiconductor Device Interconnect and Packaging technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moussaoui, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the laser-drilled holes, as taught by Meyer, so that the hole dimensional/profile accuracy and precision  can be improved in Moussaoui’s PS. 

B.		Regarding claim 2, line 5, the limitations “...a laser-drilled hole…”, are taken to 
be product-by- process limitations, it is the patentability of the claimed product an only 
the final product/structure is relevant, not a method of forming the hole by “laser drilling”, 
“etching”, “punching or mechanical drilling”, etc. Therefore, when the prior art discloses
a product which reasonably appears to be identical with or only slightly different than the 
product claimed in a product-by-process claim, a rejection based on sections 102 or
1093 is fair.
Note that a “product by process’ claim is directed to the product per se, no matter how 
actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173
USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re
Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal 
with this issue); and In re Marrosi et al., 218 USPQ 2839, all of which make it clear that 
it is the patentability of the final product per se which must be determined in a “product
by process’ claim, and not the patentability of the process, and that an old or obvious
product produced by a new method is not patentable as a product, whether claimed in 
“product by process” claims or not. Note that applicant has the burden of proof in such 
cases, as the above case law makes clear.

Regarding claims 3-4, Moussaoui and Meyer teach substantially the entire claimed structure as applied to claim 2 above, wherein Moussaoui further teaches an embodiment (see Fig. 2) comprising a circuitry on the substrate, the molded layer encapsulating the circuitry (for example, see power devices circuitry on a bottom metallization/PCB encapsulated by 112 in Fig. 2; para 0014-0019), the circuitry comprising multi-phase power supply/switching circuitry electrically connected to the substrate, as required by high power application specific  IC/processor device applications (para 0019-0020).

Regarding claims 9-10, Moussaoui and Meyer teach substantially the entire claimed 
structure as applied to claim 2 above, wherein Moussaoui further teaches:
the lead comprising a variety of shapes and sizes including the lead comprising  a shape/configuration in a form of a staple lead having a thickness and a width greater than the thickness (for example, see 108/402 in Fig. 1/4; para 0013, 0022); and 
the leads comprising a plurality of staple leads including the lead and a second lead, the plurality of staple leads disposed about a perimeter of the upper device (for example, see 202, 108, 402 in Fig. 2, 1 and 4 respectively; para 0013, 0014, 0022).

Regarding claim 11, Moussaoui and Meyer teach substantially the entire claimed structure as applied to claim 2 above, wherein Moussaoui further teaches at least one component comprising conventional an inductor or a transformer in a form of a device package, as per circuit requirements (para 0014-0017, 0019-0020).

Regarding claim 15, Moussaoui and Meyer teach substantially the entire claimed
structure as applied to claim 2 above, wherein Moussaoui further teaches an 
embodiment (see Fig. 2) comprising the substrate having a bottom surface opposite the
top surface, the bottom surface comprising a plurality of pads (see metallization areas 
under 202, PCB and the MOSFET lead in Fig.2,also see exposed lead areas 402 in Fig. 
4; para 0014, 0022) to connect to an external device for further surface mount 
connection, as required.

3.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui), Meyer et al., (US Pat. Appln. Pub. 2014/0264914, hereinafter Meyer) and further 
 in view of Haba et al., (US Pat. 7939934, hereinafter Haba).


Regarding claims 5-6 respectively, Moussaoui and Meyer teach substantially the entire
claimed structure as applied to claim 2 above, except: a) a space between a sidewall of 
the hole  and the lead, and b) the hole being wider than the lead.
Haba teaches a PS having a post/pin-hole connection wherein a) there is a space 
between a sidewall of a hole and a lead, and b) the hole being wider than the lead
(see a configuration of a via hole 1773 and a conductive post 1746 in Fig. 24B; col. 22, 
lines 40-67) to improve the bonding strength and reliability of connection.
Moussaoui, Meyer and Haba are analogous art because they are directed to Semiconductor Device Interconnect and Packaging technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moussaoui, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Haba, so that the bonding strength and the reliability of the connection can be improved in Meyer and Moussaoui’s PS. 

Regarding claims 7-8 respectively, Moussaoui and Meyer teach substantially the entire
teaches substantially the entire claimed structure as applied to claim 2 above, except: 
a) a gap between an end of the lead and the metal contact pad, a conductive material 
disposed in the gap and providing an electrical or thermal connection between the lead 
and the metal contact pad, and b) the conductive material comprises solder.
Haba teaches a PS having a post/pin-hole connection wherein a) there is a gap
between an end of the lead and the metal contact pad, a conductive material disposed in 
the gap and providing an electrical or thermal connection between the lead and the metal 
contact pad (see the configuration of the post and a metallization/pad at a bottom of 
1773 and 1730 respectively in Fig. 24B; col. 22, lines 40-67), and b) the conductive 
material comprises solder (col. 22, line 63) providing enhanced bonding strength.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Haba, so that the bonding strength and the reliability of the connection can be improved in Meyer and Moussaoui’s PS. 

4.	Claims 16, 17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui).

Regarding claim 16, Moussaoui discloses a Package Structure (PS), comprising:
a bottom molded package (see encapsulated package/module 506/206 in Fig. 5/2; para 0013, 0014, 0023), and  
an upper device mounted over the bottom molded package, the upper device having at least one component and a lead (see 504 and 532/534 respectively in Fig. 5; para 0023) coupled to and extending away from the at least component towards the substrate, the lead extending partially through the bottom package to (see 532/534, 544/548 and the respective traces/pads respectively in Fig. 5) to electrically or thermally connect to a the metal contact pad (see bottom of via holes 544/548 having conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023)                                                                      
(Fig. 2, 5).
Moussaoui does not explicitly teach the lead being in a form of a staple lead having a 
thickness and a width greater than the thickness.  
Moussaoui further teaches the lead comprising a variety of shapes and sizes including the lead comprising a shape/configuration in a form of a staple lead having a thickness and a width greater than the thickness (for example, see 108/402 in Fig. 1/4; para 0013, 0022).
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a staple lead having a thickness and a width greater than the thickness, so that the bonding strength and the reliability of the connection can be improved in Moussaoui’s PS. 

Regarding claim 17, Moussaoui teaches substantially the entire claimed 
structure as applied to claim 16 above, wherein Moussaoui further teaches:
- an embodiment (see Fig. 2) comprising a circuitry on a substrate, the molded layer encapsulating the circuitry (for example, see power devices circuitry on a bottom metallization/PCB encapsulated by 112 in Fig. 2; para 0014-0019); and 
- wherein the staple lead (lead) is inserted into a hole in the molded layer to electrically or thermally connect to the metal contact pad (see via holes 544/548 connected to respective conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023).

Regarding claim 21, Moussaoui teaches substantially the entire claimed 
structure as applied to claim 16 above, including a plurality of staple leads including the staple lead a second staple lead, the plurality of staple leads disposed about a perimeter of the upper device (for example, see 202, 108, 402 in Fig. 2, 1 and 4 respectively; para 0013, 0014, 0022). circuitry on the substrate, the molded layer encapsulating the circuitry, wherein the circuitry comprises switching circuitry electrically connected to the substrate.

Regarding claim 23, Moussaoui teaches substantially the entire claimed 
structure as applied to claim 22 above, but does not explicitly teach: a) circuitry on the
substrate, the molded layer encapsulating the circuitry, wherein the circuitry comprises 
switching circuitry electrically connected to the substrate.
	Moussaoui further teaches an embodiment (see Fig. 2) comprising a circuitry on the substrate, the molded layer encapsulating the circuitry (for example, see power devices circuitry on a bottom metallization/PCB encapsulated by 112 in Fig. 2; para 0014-0019), the circuitry comprising multi-phase power supply/switching circuitry electrically connected to the substrate, as required by high power application specific  IC/processor device applications (para 0019-0020).
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), so that the desired electrical functionality can be provided in Moussaoui’s PS. 

5.	Claims 18-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Moussaoui et al., (US Pat. Appln. Pub. 2017/0179048, hereinafter Moussaoui) in view of Haba et al., (US Pat. 7939934, hereinafter Haba).

Regarding claims 18-20 respectively, Moussaoui teaches substantially the entire claimed 
structure as applied to claim 16 above, except: a) a space between a sidewall of the hole 
and the lead, b) a gap between an end of the lead and the metal contact pad, a 
conductive material disposed in the gap and providing an electrical or thermal connection
between the lead and the metal contact pad, and c) the conductive material comprises 
solder.
	Haba teaches a PS having a post/pin-hole connection wherein a) there is a space
between a sidewall of a hole and a lead, b) a gap between an end of the lead and the 
metal contact pad a conductive material disposed in the gap and providing an electrical 
or thermal connection between the lead and the metal contact pad (see the 
configuration of sidewall of 1773, the post 1746 and a metallization/pad at a bottom of
1773 respectively in Fig. 24B; col. 22, lines 40-67), and c) the conductive 
material comprises solder (col. 22, line 63) providing enhanced bonding strength.
Moussaoui and Haba are analogous art because they are directed to Semiconductor Device Interconnect and Packaging technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moussaoui, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Haba, so that the bonding strength and the reliability of the connection can be improved in Moussaoui’s PS. 

Regarding claim 24, Moussaoui teaches substantially the entire claimed 
structure as applied to claim 22 above, except: a) a gap between an end of the lead and 
the metal contact pad, a conductive material disposed in the gap and providing an 
electrical or thermal connection between the lead and the metal contact pad.
Haba teaches a PS having a post/pin-hole connection having a gap between an end 
of the lead and the metal contact pad a conductive material disposed in the gap and  
providing an electrical or thermal connection between the lead and the metal contact 
pad (see the configuration of sidewall of 1773, the post 1746 and a metallization/pad at a 
bottom of 1773 respectively in Fig. 24B; col. 22, lines 40-67) providing enhanced 
bonding strength.
Moussaoui and Haba are analogous art because they are directed to Semiconductor Device Interconnect and Packaging technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moussaoui, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Haba, so that the bonding strength and the reliability of the connection can be improved in Moussaoui’s PS. 
Response to Arguments
6A.	Applicant’s arguments with respect to claims 2-11 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
6B.	Applicant's arguments filed on 8/19/22 related to the staple lead with claimed dimensions and shape as recited in claim 16, have been fully considered but they are not persuasive, as explained in 35 U.S.C. 103 rejections set forth above.
6C.	Applicant contends that Moussaoui is silent with respect to a hole formed partially through the molded layer to expose the contact pad, as recited in claim 22.
	However, the above argument is respectfully traversed. As explained in the  rejections set forth above, Moussaoui discloses a molded layer (see encapsulation/package layer 506/112 in Fig. 5/2; para 0013, 0023) over the top surface of the substrate, a hole formed at least partially through the molded layer to expose the metal contact pad (see via holes 544/548 connected to respective conventional metal traces/pads in Fig. 5; tracs/pads not numerically referenced in Fig. 5; para 0023). 
6D.	Applicant contends that Moussaoui teaches the via holes created using molding pins and does not teach the hole formed partially through the molded layer, as recited in claim 22.
	However, the above argument is respectfully traversed. Limitations as recited in claim 22 related to the holes in the molded layer are directed to the package structure and not a method of forming such holes in the molded layer. Therefore, the rejection of claim 22 is proper. 

Conclusion
7.	HIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663. The examiner can normally be reached on 10:30AM-8:30PM.			Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Tech Center 2800